Citation Nr: 1729468	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of an avulsion fracture of the left talar dome.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In April 2015 and March 2016, the Board remanded the claim for additional evidentiary development.  Most recently, the Board remanded the appeal in March 2017 to obtain outstanding medical records and to provide the Veteran with an additional VA examination.  Thereafter, the claim was to be readjudicated in a Supplemental Statement of the Case.  Additional VA medical records have been associated with the claims file.  The RO made efforts to comply with the examination directive by attempting to schedule the Veteran for an examination, but were unable to schedule the examination due to the Veteran's failure to RSVP to the appointment request.  Subsequently, the claim was readjudicated in a Supplemental Statement of the Case.  In light of the foregoing, the Board finds that the RO has substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The appellant has not argued otherwise.

The Board observes that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted in the March 2016 Board decision, the Agency of Original Jurisdiction (AOJ) granted a single 100 percent disability rating for PTSD, effective the date of the Veteran's claim for increase, and special monthly compensation on account of the Veteran having a single 100 percent disability rating and other service-connected disabilities independently ratable at 60 percent or more.  The Veteran has not asserted that any of his service-connected disabilities alone, other than PTSD, causes him to be unemployable.  As such, the Board finds that the issue of entitlement to a TDIU is moot as the benefit sought has been granted.


FINDING OF FACT

The Veteran's service-connected residuals of an avulsion fracture of the left talar dome has been manifested by symptoms such as pain and marked limitation of motion, with no ankylosis or functional impairment of the left ankle such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of an avulsion fracture of the left talar dome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's left ankle disability is currently rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5271, pertaining to limitation of motion of the ankle.  Under the rating criteria, a maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II.



Factual Background

The Veteran underwent a VA examination in December 2010.  The examiner noted that there was no evidence of treatment for the left ankle disability.  The only reported left ankle symptom was stiffness.  There was no deformity, giving way, instability, pain, weakness, incoordination, decreased speed of motion, locking, subluxation, effusion, inflammation, or flare-ups of the joint.  It was noted that the Veteran was able to stand for more than 1 but less than 3 hours and was able to walk for 1 to 3 miles.  X-ray results showed mild degenerative changes in the ankle joint.  There was no acute fracture, dislocation, or calcaneal spurs. 

On physical examination, the Veteran had a normal gait and there was no evidence of abnormal weight bearing.  There was also no stiffness, ankle instability, tendon abnormality, angulation, or ankylosis.  Range of motion testing revealed dorsiflexion from 0 to 10 degrees, plantar flexion from 0 to 40 degrees; eversion from 0 to 15 degrees, and inversion from 0 to 30 degrees.  There was no additional functional impairment due to pain, stiffness, swelling, instability, locking, dislocation, weakness, fatigability, incoordination, or flare-ups on repetitive testing.  Surgical scars on the left knee were noted, all measuring approximately 2 centimeters or less.  The scars were superficial, stable, had good flexibility and texture, and were healed without depression, inflammation, edema, keloid formation, elevation, hypo or hyper pigmentation, pain, tissue loss, adherence, tenderness, ulceration, or breakdown.  

The examiner determined that, with regard to the usual activities of daily living, the Veteran's left knee disability had a mild effect on chores, shopping, exercise, traveling, and driving and a moderate effect on sports and recreation.  

The Veteran was provided an additional VA examination in April 2015.  At that time, he reported left ankle discomfort when standing or walking over 30 minutes.  Alleviating factors included medication, ice application, and leg elevation.  It was noted that the Veteran occasionally wore an ankle brace.  Associated symptoms included swelling, cracking, morning stiffness, and instability.  The Veteran denied flare-ups of the ankle.  With regard to functional loss or functional impairment, the Veteran reported difficulty with prolonged standing or walking.  

On range of motion testing, the Veteran had dorsiflexion to 0 degrees and plantar flexion from 0 to 45 degrees.  There was no additional loss of function or range of motion following repetitive testing.  The examiner noted that there was pain on dorsiflexion and plantar flexion.  There was also evidence of pain with weightbearing and objective evidence of tenderness over the anteromedial aspect of the ankle.  There was no evidence of crepitus.  The examiner noted that pain caused functional loss, but he was unable to describe in terms of range of motion without speculation.  

Additionally, the Veteran had normal muscle strength and there was no muscle atrophy or ankylosis.  However, instability was noted.  The examiner determined that there was no functional impairment of the left ankle such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.   

VA medical records demonstrate treatment for and complaints of ankle pain.

Analysis

After considering the evidence of record in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's service-connected left ankle disability.

Based on the Veteran's left ankle symptoms, the RO has assigned a 20 percent rating under Diagnostic Code 5271.  That is the maximum rating available under this diagnostic code.

The Board has therefore considered application of an alternative diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence shows, however, that the left ankle is not ankylosed.  As noted, the April 2015 VA examiner expressly found that the appellant did not exhibit ankylosis of the left ankle.  Additionally, the evidence shows that the Veteran's left ankle disability is not manifested by malunion of the os calcis or astralgus, nor has he undergone an astragalectomy.  Thus, the Board finds no basis on which to assign a rating in excess of 20 percent, under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5373, or 5274. 

The Board recognizes that the VA examinations do not contain an estimate of additional functional limitation due to pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  However, the next-higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis.  Thus, even if there was additional limitation in motion due to pain, such finding would not enable a higher evaluation.  The same line of reasoning applies to any deficiencies in VA examinations as it relates to Correia v. McDonald, 28 Vet. App. 158, 168 (2016), holding that examination findings should address both passive and active motion, as well as both weight-bearing and non-weight-bearing findings.  

The Board observes that the Veteran has left knee scars as a result of his service-connected disability.  However, the scars were not found to be painful or unstable and did not cover an area or areas of at least 6 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Therefore a separate rating for scars is not warranted.

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the Veteran's residuals of an avulsion fracture of the left talar dome.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of an avulsion fracture of the left talar dome is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


